Citation Nr: 0733142	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  01-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
pancreatitis with acute renal failure, to include 
hypertension, digestive problems, a nervous disorder, 
tremors, tension type headaches, a left eye disability and 
kidney problems.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to December 
1980.  He also had training in the United States Naval 
Reserves.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office (RO) in Chicago, Illinois 
that denied service connection for residuals of pancreatitis 
with acute renal failure, to include hypertension, digestive 
problems, a nervous disorder, tremors, tension type 
headaches, a left eye disability and kidney problems and mild 
intermittent lumbar strain.

This case was remanded by a decision of the Board dated in 
December 2003.

Following review of the record, the case is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant asserts that he now has residuals of 
pancreatitis with acute renal failure, to include 
hypertension, digestive problems, a nervous disorder, 
tremors, tension type headaches, a left eye disability and 
kidney problems, as well as a low back disorder that are of 
service onset for which service connection is warranted.

Review of the record discloses that the veteran was 
hospitalized at La Crosse Lutheran Hospital between May and 
June 1981 for a number of disabilities that included acute 
renal failure, acute pancreatitis and hypertension secondary 
to renal failure.  It was noted on the discharge summary that 
a carbon copy of the record was sent to Dr. Smalley at St. 
Francis Medical Center from where he had initially been 
transferred for hemodialysis, and an [unidentified] Naval 
Hospital.  

In the December 2003 Board remand, it was noted that records 
from St. Francis were of particular interest, and that the 
veteran had not provided a complete address for this facility 
for records to be secured.  The record reflects that the 
veteran subsequently submitted a completed authorization to 
secure such records in March 2006.  However, it does not 
appear that the RO has attempted to retrieve the clinical 
information from St. Francis to date.  In the Informal 
Hearing Presentation dated in September 2007, the 
representative points out that the failure to request those 
records contravenes the Court of Appeals for Veterans Claims' 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on a veteran the 
right to VA compliance with the terms of a remand order and 
imposes on the Secretary "a concomitant duty to ensure 
compliance" with those terms).  The Board agrees and finds 
that the case must be remanded to secure the records from St. 
Francis Medical Center.

Additionally, as indicated previously, the 1981 private 
hospital discharge summary noted that records were sent to an 
unidentified naval hospital.  In statements dated in December 
2001 and December 2002, the veteran related that the closest 
naval hospital was Great Lakes, and requested that records be 
requested from that facility.  It does not appear that this 
hospital was contacted directly and this should be 
accomplished.  

Finally, in correspondence dated in March 2006, the appellant 
stated that he continues to receive treatment at Hines VA 
Medical Center for the claimed disabilities, and indicated 
that such records should be requested in support of the 
claims.  Therefore, all of the appellant's clinical records 
dating from service should be retrieved from this facility 
and associated with the claims folder.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran's 
medical records from St. Francis 
Medical Center using authorization 
already of record.  

2.  The RO should make a direct inquiry 
and request to Great Lakes Naval 
Hospital for any medical records 
pertaining to the veteran.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding requesting 
records from Federal facilities should 
be followed.

3.  All of the veteran's clinical 
records from Hines VA Medical Center 
should be requested and associated with 
the claims folder. 

4.  After taking any other development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If 
the benefits are not granted, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


